Atkinson, J.
1. The failure to charge upon the subject of impeachment of witnesses is not cause for the grant of a new trial, in the absence of appropriate timely written request to instruct in reference thereto. Brown v. State, 138 Ga. 814 (76 S. E. 379).
2. In the light of the evidence and the entire charge, the grounds of the motion for new trial, based on certain excerpts from the charge, were not sufficient to require a new trial.
3. The evidence was sufficient to support the verdict.

Judgment affirmed.


Beeh, J., absent. The other Justices concur.